Citation Nr: 0109282	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a 
right elbow fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A Travel Board Hearing was held on September 14, 2000, in 
Atlanta, Georgia, before the undersigned, who is a Member of 
the Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of entitlement to service 
connection for PTSD has been obtained and developed by the 
agency of original jurisdiction.

2.  The record supports the veteran's contention of having 
been exposed to combat in Vietnam, there is credible evidence 
in the file in support of the claimed inservice combat 
stressors, and VA psychiatrists have diagnosed PTSD and have 
provided the necessary nexus between the PTSD and the 
veteran's inservice combat stressors. 


CONCLUSION OF LAW

The diagnosed PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD:

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the appeal of the issue of 
entitlement to service connection for PTSD has been obtained 
and developed by the agency of original jurisdiction.

The veteran contends that he is entitled to be service-
connected for PTSD, which he believes was caused by his 
stressful experiences while serving in combat in the Republic 
of Vietnam during the Vietnam era.  In particular, he has 
claimed as stressors, both in writing and at his recent 
Travel Board Hearing, that he was almost killed once, that 
his unit was exposed to mortar and artillery attack by the 
enemy on multiple occasions, that he witnessed the killing of 
a buddy, as well as many other horrendous scenes, and that he 
suffered, prior to serving in Vietnam, but also during 
service, an automobile accident in which he went through the 
windshield of his vehicle.

The veteran's service records confirm that the veteran was 
stationed in the Republic of Vietnam during the Vietnam era, 
as a member of a mobile construction battalion of the United 
States Navy.  Also, a December 1998 report from the Director 
of the U.S. Armed Services Center for Research of Unit 
Records confirms that "members [of the battalion to which 
the veteran belonged] were exposed to combat activity during 
[the veteran]'s tour of duty," that the area where the 
veteran was stationed "came under enemy rocket and mortar 
attack on various occasions during 1969," and that an 
American servicemen was killed in October 1969 in the 
vicinity of the area where the veteran was stationed.

According to a July 1997 VA PTSD examination report, the 
veteran said that he was in Vietnam from June 1968 to July 
1970, that he did construction work and guard duty while 
stationed in that country, that he had friends who were 
killed by sniper fire and mines in Vietnam, and that he had 
been nervous since his return from Vietnam.  He denied a 
family history of any nervous or mental conditions, and said 
that his nerves were currently "shot," that he did not like 
crowds, that he was constantly depressed, and that he 
suffered from nightmares of "the things I saw, [and the] 
things I did in Vietnam."  The examiner noted that the 
veteran's wife, who was interviewed separately, confirmed 
that the veteran had problems with depression and anger, and 
could not take any sort of stress.  The examiner further 
indicated that the veteran's mood was depressed, and he 
thereafter handwrote on the report, in August 1999, that, 
after a review of the claims file, PTSD was the appropriate 
diagnosis in this case.  He also submitted an addendum, also 
dated in August 1999, in which he confirmed his prior 
diagnosis of PTSD and further explained that, in his opinion,

the records indicate [that] the veteran 
served under hazardous conditions and as 
a result, he is depressed and morbidly 
preoccupied with his experiences.
 
The record also reveals VA inpatient mental health treatment 
in January 1998 due to complaints of increased irritability, 
depression, crying spells, and suicidal ideation, as well as 
the following November 1999 opinion from the veteran's 
treating VA psychiatrist:

[The veteran] ... is a patient being 
treated by me for seizure disorder and 
[PTSD].  He suffers from extreme 
dysphoria, periods of confusion, mood 
lability, social isolation, withdrawal, 
and suicidal ideation and homicidal 
ideation.  He served in Vietnam in combat 
engineers, went on patrol and took direct 
and indirect fire; he saw much carnage, 
and he witnessed a friend get his head 
blown off.  He has nightmares and 
flashbacks, and avoids anything to do 
with Vietnam or war.  He suffers from 
anniversary reactions.  ...

At the September 2000 Travel Board Hearing, the veteran 
essentially restated his contentions of record to the effect 
that his inservice stressors, such as witnessing the death of 
a friend and being surrounded by combat action and subject to 
enemy fire, caused his PTSD.  His spouse and a friend have 
also offered testimony in support of his contentions, both at 
the Travel Board Hearing, and earlier, in undated written 
statements that were associated with the file sometime in 
1997.

As discussed above, the record supports the veteran's 
contention of having been exposed to combat in Vietnam, there 
is credible evidence in the file supporting the claimed 
inservice combat stressors, and VA psychiatrists have 
diagnosed PTSD and have provided the necessary nexus between 
the PTSD and the veteran's inservice combat stressors.  In 
view of this finding, the Board concludes, resolving any 
reasonable doubt in favor of the veteran, that the diagnosed 
PTSD was incurred in service.


ORDER

Service connection for PTSD is granted.


REMAND

The issue of entitlement to a compensable rating for 
residuals of a right elbow fracture needs additional 
development.  In particular, the Board notes that the veteran 
was last examined by VA in July 1997, at which time he was 
noted to have no "present dysfunction" associated with his 
fracture of the right forearm, but he has recently claimed 
that his service-connected disability is currently more 
disabling than evaluated.  The Court has said that 
"[f]ulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, as 
discussed earlier, the recently-enacted VCAA has specifically 
clarified that VA's duty to assist mandates the scheduling of 
VA medical examinations when the examinations are deemed 
necessary.

In the present case, it is evident that re-examination of the 
veteran's right upper extremity is necessary, in order to 
properly ascertain the current severity of the service-
connected right upper extremity disability.  Accordingly, 
this case is remanded for the following additional 
development:

1.  The RO should schedule the veteran 
for a VA medical examination of his right 
upper extremity.  The examiner should be 
asked to thoroughly review the claims 
folder prior to the examination, request, 
and interpret, any indicated studies 
and/or tests, examine the veteran, and 
render a comprehensive, legible report of 
medical examination that should contain, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough description of any 
currently-manifested right arm/elbow 
disability, including specific 
references to any limitations of 
motion and any additional impairment 
due to symptoms including pain, 
weakness, and fatigability.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

2.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which should contain notice of all 
relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should thereafter be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


